Citation Nr: 0910059	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to 
January 1971.  The Veteran died in October 1994.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the appellant's petition to reopen 
her claim for service connection for the cause of the 
Veteran's death.    

In June 2004, the Board reopened the appellant's claim and 
denied service connection for the cause of the Veteran's 
death.  In November 2006, the Court of Appeals for Veterans 
Claims vacated the Board's decision and remanded the appeal 
to the Board.  


FINDINGS OF FACT

1.  The Veteran died in October 1994, due to metastatic colon 
cancer.  At the time of his death, the Veteran was not 
service-connected for any disability.  

2.  During active military service in the Republic of 
Vietnam, the Veteran was exposed to an herbicide agent.  

3.  The Veteran's death was due to exposure to an herbicide 
agent during active military service.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
Veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Service connection for the cause 
of a Veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  The Veteran was 
not service-connected for any disability at the time of his 
death.  

If at the time of death service connection was not 
established for the fatal disability, an inquiry must be made 
to determine whether the fatal disorder was incurred in or 
aggravated by service, or in some instances, was manifest to 
a compensable degree within a specified period of time 
following service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The immediate cause of the 
Veteran's death was metastatic colon cancer, but the 
Veteran's service treatment records are silent for treatment 
of colon or other cancer.  Moreover, there is no evidence 
that cancer was manifest within one year following discharge 
from service.  

The appellant argues that the Veteran was exposed to Agent 
Orange or other herbicides during active military service, 
and that herbicide agent exposure caused the Veteran's fatal 
disorder of colon cancer.  The law provides that a Veteran 
who, during active military service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Since the Veteran's service in the 
Republic of Vietnam (from March 1968 to March 1969) was 
during the relevant time period, and there is no evidence to 
the contrary about his exposure, he is presumed to have been 
exposed to an herbicide agent during active military service.  

There is conflicting evidence, however, as to whether the 
Veteran's fatal disorder was due to inservice exposure to a 
herbicidal agent.  In a September 1995 report, Dr. Banks, who 
performed the Veteran's rectal cancer surgery, pointed out 
that while he was not an epidemiologist, he had reviewed a 
paper on Agent Orange published by the VietNam Veterans of 
America, Inc.  He noted that the paper reported that there is 
sound scientific evidence of an association between exposure 
to Agent Orange and colon cancer.  Dr. Banks stated that 
based on the Veteran's relatively young age and that paper, 
it was possible Agent Orange could contribute to the 
Veteran's development of rectal cancer.  

A March 1999 report by Dr. Lakes, the oncologist who had 
treated the Veteran from the time of his diagnosis of colon 
cancer until his death, stated that as likely as not, the 
Veteran's cancer was due to exposure to Agent Orange or other 
carcinogens while he served in the Army in Vietnam.  The 
oncologist explained that the Veteran did not have a family 
history of colon cancer and it was quite unusual to see colon 
cancer occurring in relatively young men such as the Veteran 
was at the time of his diagnosis.  In a September 1999 
addendum, Dr. Lakes determined that because it was remarkable 
to see colon cancer in a man of the Veteran's young age, 
especially in light of the fact that there was no family 
history of colon cancer, it was not unreasonable to suggest 
that his cancer was due to exposure to Agent Orange or some 
other carcinogens during his service in the Armed Forces in 
Vietnam.  

The RO sought an independent medical opinion under 38 C.F.R. 
§ 3.328 and received a January 2003 report from Dr. M.  That 
physician cited to the most recent National Academy of 
Sciences (NAS) report on herbicides used in Vietnam, Veterans 
and Agent Orange, Update 2002, which, based on information 
obtained from extensive review of the scientific and medical 
literature, concluded that there was limited/suggestive 
evidence of no association between exposure to herbicides and 
colon cancer.  In light of that NAS report, notwithstanding 
the statements of the Veteran's physicians, it was the 
opinion of Dr. M. that it was unlikely that the Veteran's 
colon cancer was the result of exposure to herbicide agents 
in service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The three 
physicians, by reason of their education, training and 
experience, are competent to provide medical evidence as to 
the etiology of the Veteran's cancer.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  As to their credibility, all of 
the reports are less than complete in providing a well-
reasoned opinion.  The opinion of Dr. Banks does not make a 
definite connection between Agent Orange and the Veteran's 
colon cancer, but merely states that it is possible that 
Agent Orange could contribute to the Veteran's development of 
rectal cancer.  Because it failed to provide a definite 
opinion, it is assigned no weight.  

 Dr. Lakes did not explain why he found persuasive the 
medical literature connecting Agent Orange exposure to colon 
cancer in contrast to the medical literature that found no 
significant connection.  Nor did he explain why this 
particular Veteran's exposure to an herbicide agent caused 
his colon cancer.  Instead, he merely eliminated two other 
causes for the cancer and without discussing any other 
possible causes, concluded that there is a 50 percent chance 
that the colon cancer was due to herbicide agent exposure.  

The independent medical opinion by Dr. M. also failed to 
explain why she found persuasive the medical literature she 
relied on, did not address how or why her opinion differed 
from the opinions of the Veteran's physicians, and did not 
discuss the unique circumstances of this particular Veteran.  
Since the opinions of Dr. Lakes and Dr. M. are both flawed 
reports, they are assigned equal weight.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the two medical opinions reaching opposite 
conclusions create an approximate balance of positive and 
negative evidence, the Board will resolve reasonable doubt in 
the appellant's favor and grant her claim for service 
connection for the cause of the Veteran's death.   

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the criteria governing payment of 
monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


